AMENDMENT NO. 7 TO SERVICE AGREEMENT
 
BETWEEN
 
INTEGRAMED AMERICA, INC.
 
AND


REPRODUCTIVE SCIENCE CENTER OF THE SAN FRANCISCO BAY AREA, a Medical Corporation




THIS AMENDMENT NO. 7 TO SERVICE AGREEMENT (“Amendment No. 7"), is dated October
12, 2010 by and between IntegraMed America, Inc., a Delaware corporation, with
its principal place of business at Two Manhattanville Road, Purchase, New York
10577 (“IntegraMed”) and Reproductive Science Center of the San Francisco Bay
Area, a California medical corporation, with its principal place of business at
3160 Crow Canyon Road, Suite 150, San Ramon, California 94583 (“RSC”).


RECITALS:


Whereas, IntegraMed and RSC are parties to a Service Agreement dated January 7,
1997, as amended (the “Agreement”);and


Whereas, IntegraMed and RSC wish to amend further the Agreement, in pertinent
part, to clarify certain financial and other terms and conditions;


Now Therefore, in consideration of the mutual promises and covenants herein
contained, and as contained in the Agreement, IntegraMed and RSC agree as
follows:


1.           Section 3.1.1 is hereby deleted in its entirety and the following
substituted therefor:


“3.1.1                      PC hereby engages IntegraMed to provide the Business
Services and IntegraMed agrees to provide the Business Services in the Counties
of Alameda and Contra Costa, California on an exclusive basis (the “Territory”).
PC agrees to limit its use of the Business Services to the Territory without the
prior written consent of IntegraMed. PC hereby engages IntegraMed to provide the
Business Services and IntegraMed agrees to provide the Business Services in the
County of  Santa Clara, California on a non-exclusive basis (the “Extended
Territory”).   In the event an opportunity arises for IntegraMed to enter into a
business service agreement with another medical practice in the Extended
Territory, IntegraMed reserves the right to do so without regard to PC
maintaining an office in the Extended Territory.  Accordingly, in such event,
IntegraMed would continue to provide the Business Services to PC on a
non-exclusive basis in the Extended Territory. None of the Business Services
made available

 
 

--------------------------------------------------------------------------------

 

to PC includes any physician medical functions. To the extent the Business
Services assist PC in performing medical functions, all Technical Employees
provided by IntegraMed shall be subject to the professional supervision of PC.
The parties agree that the ‘Decision-Making Authority for Integrated Entities
Criteria’ developed by the California Medical Association which provides a
framework for compliance with the California corporate practice proscriptions
shall be utilized by the parties as a guide with respect to the business
services provided under this Agreement.”


2.           Section 6.5 is hereby deleted in its entirety and the following
substituted therefor:




“6.5           Fixed Asset Interest.   PC agrees to pay IntegraMed interest
equal to the prime rate plus 2% of IntegraMed’s primary bank on IntegraMed net
fixed assets at the Facilities in excess of $1.5 million.”




3.           Sections 7.3  is hereby deleted in its entirety and the following
substituted therefor:


“7.3           This Agreement shall commence on January 7, 1997 and expire on or
about the date the new lease between IntegraMed and Sunset Development
Corporation expires which is approximately June 30, 2026 (the “Term”), unless
sooner terminated as herein provided. However, unless either party gives the
other written notice not less than one year prior to June 30, 2026 of its intent
not to extend the Term, this Agreement shall automatically renew on July1, 2026
for successive 25-year terms (each, a “Renewal Term”), with each Renewal Term
subject to a one-year prior notification of non-renewal.”


4.           All other provisions of the Agreement, as amended, not in conflict
with this Amendment  No. 7  remain in full force and effect.


IN WITNESS WHEREOF, the parties have signed this Amendment No. 7 as the date
first written above.


IntegraMed America, Inc.


By:     /s/Andrew
Mintz                                                                                      
Andrew Mintz, Executive Vice President and President
Attain® Fertility Centers Division


Reproductive Science Center of the San Francisco Bay Area,
A Medical Corporation


By:    /s/Mary
Hinckley                                                                                       
Mary Hinckley, M.D., President

 
 
